Filed 4/15/16 P. v. Davis CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                    (San Joaquin)
                                                            ----



THE PEOPLE,

                   Plaintiff and Respondent,                                                 C077865

         v.                                                                     (Super. Ct. No. SF124144A)

JAMAAL ANTHONY DAVIS,

                   Defendant and Appellant.


         Defendant Jamaal Anthony Davis pleaded no contest to carrying a concealed
firearm in a vehicle, possession of a firearm with the identification numbers removed,
and failure to appear on a felony charge. The trial court suspended imposition of
sentence and granted defendant 5 years’ probation, ordering him to serve 365 days in
county jail. The trial court also ordered defendant to pay various fines and fees including
a $300 restitution fine, with a $30 surcharge, and a $120 court security fee. At
sentencing, the trial court ruled that defendant could pay his fees in “monthly payments.
$50 a month starting November 1st, 2015.”
         On appeal, defendant contends the trial court erred in failing to identify the
statutory bases for the $300 restitution fine and the $120 court security fee. As to the


                                                             1
$30 surcharge on the restitution fine, defendant contends there is no authority for this
surcharge. In response, the People state the case should be remanded to allow the trial
court to state the statutory bases for these fines, fees, and surcharge. We agree the
minute order should reflect, in the same manner as the abstract of judgment in
commitment cases, the appropriate statutory bases for all fines, fees, and surcharges.
The trial court is directed to prepare a new minute order that clearly sets forth all
monetary charges orally ordered at sentencing and their legal bases. (See People v.
Eddards (2008) 162 Cal. App. 4th 712, 718, citing People v. High (2004) 119 Cal. App. 4th
1192, 1200 [a minute order that omits the statutory bases of fines and fees is
insufficient].)
       Defendant also contends the trial court erred in imposing a $30 surcharge on the
$300 restitution fine because, defendant argues, a Penal Code section 1465.71 surcharge
cannot be imposed on a restitution fine. In response, the People agree it is “unclear” on
what basis the court ordered the $30 surcharge, and agree the matter should be remanded
for clarification.
       The trial court did not identify the statutory basis for the surcharge imposed on the
restitution fine. While we assume the trial court imposed the 10 percent surcharge under
section 1202.4, subdivision (l), the minute order does not identify the statutory basis for
that surcharge. The trial court is therefore directed to amend the minute order to include
the statutory basis for the $30 surcharge.
       Defendant also posits the minute order is ambiguous with regard to the payment
plan ordered by the court. Defendant argues it is not clear from the language of the
minute order that the language compelling defendant to “[p]ay $50 per month
commencing 11-1-15” is actually a payment plan for fines and fees already imposed, and




1      Undesignated statutory references are to the Penal Code.

                                              2
not an additional fine. The People do not concede the minute order is vague in this
regard, but do not object to the trial court clarifying the minute order accordingly. We
direct the trial court to add, “toward these charges” between the words “month” and
“commencing” in the form minute order to match its oral order.
       We note the form minute order used to document orders of probation by the San
Joaquin County Superior Court does not include many of the required statutory bases for
fines, fees, and other charges. It also contains the ambiguous form language establishing
the payment schedule we have ordered augmented to reflect the trial court’s oral order in
the instant case. We have seen many appeals from this language. We suggest the court
revise the form minute order to comply with the standards set forth in People v. High,
supra, 119 Cal.App.4th at page 1200 and People v. Eddards, supra, 162 Cal.App.4th at
page 718 in the interest of preserving judicial resources.
                                      DISPOSITION
       The judgment is affirmed. The trial court is directed to amend the form minute
order to (1) add the appropriate statutory bases for all imposed fines, fees, and surcharges
and (2) add the above-specified language regarding the payment schedule.



                                                             /s/
                                                  HOCH, J.


We concur:


       /s/
NICHOLSON, Acting P. J.


        /s/
DUARTE, J.



                                             3